

	

		III

		108th CONGRESS

		2d Session

		S. RES. 446

		IN THE SENATE OF THE UNITED STATES

		

			October 4, 2004

			Mr. Reid (for himself,

			 Mr. Leahy, and Mr. Lautenberg) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Honoring former President James Earl

		  (Jimmy) Carter on the occasion of his 80th birthday.

	

	

		Whereas Jimmy Carter was born in Plains, Georgia, on

			 October 1, 1924;

		Whereas Jimmy Carter attended Georgia Southwestern College

			 and the Georgia Institute of Technology, and received a B.S. degree from the

			 United States Naval Academy in 1946;

		Whereas Jimmy Carter served honorably as a submariner in

			 the United States Navy in both the Atlantic and Pacific fleets, working under

			 Admiral Hyman Rickover in the development of the nuclear submarine

			 program;

		Whereas Jimmy Carter continued his commitment to public

			 service, serving as Georgia State Senator and Governor of Georgia;

		Whereas Jimmy Carter was elected the 39th President of the

			 United States on November 2, 1976;

		Whereas Jimmy Carter created both the Departments of

			 Education and Energy and implemented major education policies and a

			 comprehensive national energy program;

		Whereas Jimmy Carter oversaw deregulation of the airline,

			 energy, and banking industries;

		Whereas Jimmy Carter promoted human rights as a tenet of

			 American foreign policy and pressed nations to uphold basic human

			 rights;

		Whereas Jimmy Carter furthered diplomatic relations with

			 the People’s Republic of China;

		Whereas Jimmy Carter was instrumental in the negotiation

			 and signing of the Camp David Accord between Israel and Egypt, signaling a new

			 era of peace between those 2 countries;

		Whereas Jimmy Carter has continued his service to his

			 country since leaving the Presidency by championing safe and affordable

			 housing, human rights, and disease prevention; and

		Whereas Jimmy Carter remains actively committed to

			 promoting peace and democracy abroad, supervising elections in fledgling

			 democracies, and helping to defuse international crises in North Korea,

			 Somalia, and Haiti; his decades of untiring effort to find peaceful solutions

			 to international conflicts, to advance democracy and human rights, and to

			 promote economic and social development: Now, therefore, be it

		

	

		That the Senate honors former

			 President Jimmy Carter on the occasion of his 80th birthday and extends best

			 wishes to him and his family.

		

